DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kristian E. Ziegler on 05/20/2021 and 05/21/2021.
The following claims are amendments in addition to the claims dated 05/03/2021.
1. (Currently Amended) A method for attenuating a leakage signal in a radar system, the method comprising: 
transmitting at least one signal via a transmitter;
receiving at least one reflection via a receiver;
reducing the leakage signal between the transmitter and receiver, comprising:


wherein the concentrating the phase noise of the leakage signal further comprises 
2. (Canceled).  
3. (Canceled).  
4. (Currently Amended) The method of claim 1, wherein the concentrating comprises: 2Application No.: 16/264,785 Atty. Ref No. 5432.005 
performing fast Fourier transform (FFT) with zero-padding with respect to the oversampled beat signals, obtaining a spectrum in the form of magnitude response, and finding an index of a leakage signal as a beat signal with peak searching; 
extracting a beat frequency value of the leakage signal based on the index of the leakage signal; 
extracting a constant phase value of the leakage signal based on the index of the leakage signal; and 
generating the 
5. (Currently Amended) A radar system for attenuating a leakage signal, the system comprising: 
a transmitter to transmit at least one signal;
a receiver to receive at least one reflection and reduce the leakage signal between the transmitter and the receiver, 
wherein the receiver comprises means configured to: 

frequency; and 

6. (Canceled).  
Canceled).  
8. (Currently Amended) The system of claim 5, wherein the further configured to: 
perform FFT with zero-padding with respect to the oversampled beat signals, obtain a spectrum in the form of magnitude response, and fine an index of a leakage signal as a beat signal with peak searching; 
extract a beat frequency value of the leakage signal based on the index of the leakage signal and extract a constant phase value of the leakage signal based on the index of the leakage signal; and 
generate the 
9. (Canceled).  
10. (Canceled).  
11. (Previously Presented) The method of claim 1, wherein setting the intermediate frequency (IF) comprises calculating the IF carrier frequency according to the equation QFs(4N+1)/4, wherein QFs is the predetermined oversampling frequency and N is 0 or a natural number.  
12. (Currently Amended) The method of claim 1, wherein 
Previously Presented) The system of claim 5, wherein setting the intermediate frequency (IF) comprises calculating the IF carrier frequency according to the equation QFs(4N+1)/4, wherein QFs is the predetermined oversampling frequency and N is 0 or a natural number.  
14. (Currently Amended) The system of claim 5, wherein the means configured to .
Status of claims
Amendments to claims 1, 4-5, 8, 12 and 14 have been entered. 
Claims 2-3 and 6-7 have been canceled.
Claims 9-10 were previously canceled due to a restriction requirement.  
New claims 11-14 have been added.
Accordingly, claims 1, 4-5, 8 and 11-14 are currently pending.
Response to Remarks
Regarding the 101 rejection in the previous Non-Final office action mailed 05/03/2021, the amended claim language of independent claim 1 includes “reducing the leakage signal between the transmitter and receiver” and “concentrating a phase noise of the leakage signal by limiting signal processing to a stationary point of a cosine function via a stationary point concentration (SPC) technique, the stationary point of the cosine function being a most insensitive point of the cosine function.”  Independent claim 5 has similar language.  As such, the claimed subject matter is eligible subject matter because the claimed subject matter is at least directed to a practical application to improve leakage attenuation.  See Spec. Par. 6.  
Regarding the prior art rejection, Examiner relied on three different primary references.  Primary Reference Ioffe (US 2020/0319300) is directed to processing phase noise based on 
Examiner agrees with Applicant that Primary Reference Subburaj (US 10,101,438) does not discloses the limitation “multiplying the oversampled beat signals and the NCO to remove a beat frequency and phase of the leakage signal.”  See Final Act. Page 16.  
Regarding the 112(a) rejection, Applicant amended the language of claim 5 to no longer distinguish between a “first” and “second” means, instead the claims now only refers to “means.”  Applicant contends that “means” in claim 5 clearly refers to a physical computer system of some configuration.  
In light of Examiners amendments and explanations, Examiner will review the claim interpretation of claim 5 as shown below.  Based on the claim interpretation below, Examiner withdraws the claim rejection under 112(a) and withdraws the objection to the drawing.    

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. 
Such claim limitation(s) is/are: “means” in claim 5:
Although the language “wherein the receiver comprises means configured to” includes a receiver, the language implies that the “means” is at least one component of the receiver, thus “means” should have its own structure.  
The language “means configured to: concentrate a phase noise of the leakage signal by limiting signal processing to a stationary point of a cosine function via a stationary point concentration (SPC) technique, the stationary point of the cosine function being a most insensitive point of the cosine function; attenuate the phase noise based on the concentration of the phase noise of the stationary point of the cosine function, wherein the SPC technique comprises setting an intermediate frequency (IF) included in beat signals to a predetermined frequency and oversampling the beat signals . . . multiplying the oversampled beat signals and a numerically controlled oscillator (NCO) signal to remove a beat frequency and phase of the leakage signal.”  The relevant language following the word “means” is functional language.  The word “means” is not modified by structure.  
Regarding the functional language, “to concentrate a phase noise of the leakage signal by limiting signal processing to a stationary point of a cosine function via a stationary point concentration (SPC) technique, the stationary point of the cosine function being a most insensitive point of the cosine function; attenuate the phase noise based on the concentration of the phase noise of the stationary point of the cosine function,” signal processing is performed by the Digital Signal Processing State as shown in Applicant’s Figure 1 item 1260.  The structure needs to be explicitly recited.  The specification at paragraph 95 states that the software elements may be done in one or more computers.  A computer that performs digital signal processing is often referred to as a digital signal processor (DSP).  The computer algorithm is discussed below. 
Regarding the functional language “wherein the SPC technique comprises setting an intermediate frequency (IF) included in beat signals to a predetermined frequency and oversampling the beat signals,” Figure 2 shows the ADC 1240 that performs sampling.  The method of setting the intermediate frequency is performed by local oscillators in the TX RF stage 1140 and RX RF stage 1220 and input from oscillator 1130 and may include local oscillators in the TX IF stage 1120 and the RX stage 1240, e.g. LO 1130 shown in Fig. 1.  See Spec. Par. 64.  The method of setting the intermediate frequencies would further include at least mixers 1230 and filters (not shown) to remove unwanted harmonics, e.g. sum frequency.  See Spec. Par. 34.
Regarding the functional language “multiplying the oversampled beat signals and a numerically controlled oscillator (NCO) signal to remove a beat frequency and phase of the leakage signal,” Figure 2 shows an NCO 220 that produces the NCO signal and mixer 230 that multiplies y[n] with the NCO signal.  See Par. 61.
In summary, the “means” of the receiver as shown in Fig. 1 comprises at least the following relevant structures: local oscillators (LO) 1220/1240, input from LO 1130, ADC 1250, mixer 1230, filter (not shown), and computer 1260 which comprises a digital NCO 220 and a digital mixer 230.  Note that the specification at paragraph 95 states that the software elements may be done in one or more computers.  A computer that performs digital signal processing is often referred to as a digital signal processor (DSP).  
The algorithm provided for the computer is given by the Digital Signal Processing Stage 1260 as shown in Figure 1 and the “Extract Frequency And Phase Information of Leakage Signal” as shown in item 210 in Figure 2.  Note that Figure 2 is a description of the “leakage signal attenuation stage 1261” shown in Figure 1.  See Spec. Par. 69.  The “data processing stage 1262” of Figure 1 receives the signal from the “leakage signal attenuation stage 1261” and See Spec. Par. 49.  The signal processing includes NFFT and zero-padding as discussed in Par. 69 and includes at least equation 18 as discussed in Par. 72.  The specification at Par. 91 discusses operation S710 to concentrate the phase noise of the leakage signal on the stationary point of the cosine function.  
Allowable Subject Matter
Claims 1, 4-5, 8 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious all the limitations of the present invention.  Specifically, the prior art fails to disclose a radar system for attenuating a leakage signal wherein a means is configured to concentrate a phase noise of the leakage signal by limiting signal processing to a stationary point of a cosine function via a stationary point concentration (SPC) technique, the stationary point of the cosine function being a most insensitive point of the cosine function; attenuate the phase noise based on the concentration of the phase noise of the stationary point of the cosine function, wherein the SPC technique comprises setting an intermediate frequency (IF) included in beat signals to a predetermined frequency and oversampling the beat signals to a predetermined oversampling frequency based on a Nyquist sampling theorem, and wherein the oversampling the beat signals to a predetermined oversampling frequency based on a Nyquist sampling theorem comprises multiply a minimum available sampling frequency by the Nyquist sampling theorem by a positive integer greater than one to sample the beat signals to the predetermined oversampling frequency; and multiply the oversampled beat signals and a numerically controlled oscillator (NCO) signal to remove a beat frequency and phase of the leakage signal.  
  The closest prior art is found to be Subburaj (US 10,101,438) which discloses “The radar FFT processor 290 is operable to signal shift (e.g., "de-rotate") the received signal by the amount of the offset 530 (e.g., the frequency and phase of the dominant interferer 520), and operable to create a de-rotated signal. The created de-rotated signal is centered having a dominant reflector portion of the spectrum baseband version around DC, such that the amplitude noise of the de-rotated signal is contained in the amplitude leakage positive frequency portion 526 (e.g., real part) and the amplitude leakage negative frequency portion 524 (imaginary part). Accordingly, signal shifting is optionally performed by: a) signal shifters 212 and/or 284 (with signal shifter 288 bypassed; or b) the FFT processor 290 (with signal shifters 212, 284, and 288 bypassed) (15:1-14).” However, Subburaj does not discloses the limitation “multiplying the oversampled beat signals and the NCO to remove a beat frequency and phase of the leakage signal.”  See Final Act. Page 16.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648